Citation Nr: 0631126	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophagel 
reflux disease (GERD).

2.  Entitlement to service connection for a dental condition, 
claimed as missing teeth, for compensation purposes.

3.  Eligibility for VA outpatient dental treatment.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for motion sickness.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to October 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's request 
to reopen his previously denied claim and two new service 
connection claims.  In August 2004 the veteran and his 
representative presented testimony before a Decision Review 
Officer at a hearing at the RO.  A copy of the transcript has 
been associated with the veteran's claims folder.

The issue of whether new and material evidence has been 
received regarding service connection for motion sickness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran's GERD is not attributable to 
his period of active military service.

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's dental condition, including 
missing teeth, is not attributable to his period of active 
military service.

3.  A preponderance of the competent evidence demonstrates 
that the veteran's dental condition is not due to combat 
wounds or other service trauma.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for GERD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2006).

2.  Entitlement to service connection for a dental condition, 
including missing teeth, is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2006).

3.  Eligibility for service connection for VA outpatient 
dental treatment is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
GERD as well as for dental problems, to include outpatient VA 
treatment therefor.  As is discussed elsewhere in this 
decision, the issue of the veteran's entitlement to service 
connection for motion sickness is being remanded for 
additional procedural development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the service connection issues on 
appeal.  The Board notes, and describes in more detail in the 
Remand section below, that the notice requirements of the 
VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), as they 
pertain to a new and material evidence claim, have not been 
met.
 
The veteran was provided with VCAA notice in February 2002.  
That letter informed the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
the veteran's claims.  Specifically, the veteran was told 
that VA would help him obtain such things as "medical 
records, employment records, or records from other Federal 
agencies."  He was told to sign medical release forms and 
provide enough information to allow VA to request private 
medical records.  In addition, he was notified that VA had 
scheduled a medical examination.

The February 2002 VCAA letter informed the veteran of how to 
substantiate his claims.  Specifically, the letter stated 
that the evidence in support of his service connection claims 
must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  A relationship between your current disability 
and an injury, disease, or event in service.

The letter went on to describe the kinds of evidence 
generally supportive of a service connection claim, including 
statements from the veteran or others who have knowledge of 
the veteran's claimed disability.  Significantly, the veteran 
was advised to "tell us about any additional information or 
evidence that you want us to try to get for you."  In 
essence, the veteran was asked to "give us everything you've 
got," in compliance with 38 C.F.R. § 3.159(b)(1). 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.

The veteran's claims of entitlement were denied based on a 
lack of evidence as to elements (2) and (3), current 
disability and relationship of the veteran's disability to 
his military service.  As explained above, he has received 
proper VCAA notice as to his obligations and those of VA with 
respect to those crucial elements.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records (SMRs) and VA medical 
records pertaining to his claim, and the RO has obtained 
excerpts from the veteran's service personnel file.  
Importantly, the veteran has identified no additional 
information that should be obtained.  In addition, the 
veteran was examined by VA medical providers in March and 
April 2002, and in February 2003.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As noted in the introduction, the veteran appeared 
at a hearing before a Decision Review Officer at the RO.  He 
indicated in writing that he did not desire a personal 
hearing before a Veterans Law Judge.  His representative has 
presented written argument on his behalf, most recently in 
July 2006.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for GERD.

The veteran contends that he suffers from GERD.  He contends 
that GERD symptoms first appeared during service.  



Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

As noted above, a claim for service connection must have (1) 
medical evidence of a current disability, (2) evidence of an 
injury incurred during service, and (3) medical evidence 
indicating a nexus between the current disability and the in-
service injury.  The Board will address each in turn.

Regarding element (1), current disability, no diagnosis of 
GERD exists.  Of record are three reports from the same 
examining VA physician, dated in April 2002, February 2003 
and June 2003.  Although referencing the veteran's reported 
history of "acid reflux", no diagnosis was rendered.    

Also of record is a January 2002 VA outpatient treatment 
record.  Specifically, it states: "He also has acid reflux 
and takes TUMS and pepto-bismul [sic] and gasviscon and it 
helps."  No diagnosis was rendered.  

There is in fact no competent medical diagnosis of GERD in 
the record.  Mere reference in the medical records to a 
history of acid reflux is insufficient to establish the 
existence of a current disability.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"] see also Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history].  In the absence of a 
current disability, service connection may not be granted.  
See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. 

To the extent that the veteran himself contends that he 
suffers from GERD, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board therefore finds that there is no competent medical 
evidence GERD.  Therefore, the claim fails on this basis 
alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

The veteran contends that he started suffering stomach 
problems during service.  With regard to element (2), 
evidence of an injury or disease incurred during service, the 
veteran's SMR do not show any disease or injury, other than 
the veteran's claimed motion sickness.  There is no medical 
evidence of a gastrointestinal condition (beyond mere nausea 
related to motion sickness), evidenced in the veteran's SMRs.  
There is no competent medical evidence of record that he 
suffered from GERD during service.

Thus, the Board finds that Hickson element (2) is not 
supported by the evidence.  The claim fails on this basis as 
well.

Finally, regarding element (3), because the Board has found 
no evidence supporting a current diagnosis of GERD and no 
evidence of in-service incurrence of GERD, it logically 
follows that there cannot be a nexus between the two non-
existent findings.  Thus, element (3) is also not satisfied.

For the reasons stated above, the Board finds that the 
preponderance of the competent medical evidence demonstrates 
that the veteran's particularly GERD is not attributable to 
his military service.  The claim is therefore denied.

2.  Entitlement to service connection for compensation for 
missing teeth.

3.  Eligibility for VA outpatient dental treatment.

The veteran claims that during service he slipped and fell 
while disembarking from a water taxi to board his ship, and 
injured his front teeth.  He stated at the DRO hearing that 
no teeth were lost, "but they never did tighten up."  See 
the hearing transcript, p. 3.

Preliminarily, the Board notes that a claim for service 
connection for a dental disorder is also considered to be a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).  Accordingly, the Board will address 
these two related issues simultaneously.

Relevant law and regulations

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like  
are not considered to be disabilities for purposes of 
compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2006), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes.  However, the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2006).  

However, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
(pyorrhea) can be service-connected for purposes of 
establishing entitlement to outpatient dental treatment, so 
long as it is determined that the condition is due to combat 
wounds or other service trauma.  See 38 C.F.R. 
§ 3.381(e) (2006).  Thus, the significance of finding that a 
dental condition is due to trauma suffered during service is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2006).

Outpatient dental treatment may be available to the veteran 
under the provisions of 
38 C.F.R.. § 17.161 (2006), which sets forth several classes 
of eligibility therefor.  In passing, the Board specifically 
notes that criteria of 38 C.F.R. § 17.161 are identical for 
2002 and 2006.  Section 17.161(b)(2)(i) provides that 
outpatient dental treatment on a one-time completion basis is 
available to veterans with a service-connected noncompensable 
dental disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).  In this case, the veteran filed his claim more 
than 40 years after his discharge.  Therefore, the veteran is 
not eligible under Class II.

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available regardless of the 
one-year application requirement for the following 
conditions: a compensable dental disability (Class I); a 
noncompensable dental disability resulting from combat wounds 
or service trauma (Class II (a)); a noncompensable dental 
disability of those shown to have prisoner of war status 
(Class II (b) and Class II (c)); a dental disability 
associated with aggravation of a service-connected disability 
(Class III); those with service connected disability rated 
100 percent disabling (Class IV); those participating in 
vocational rehabilitation under Chapter 31 (Class V); or, 
those scheduled for admission or otherwise receiving care 
from VA under Chapter 17 of 38 U.S.C. (Class VI). 
38 C.F.R. § 17.161 (2006).  

The Board notes that for the purposes of determining whether 
a veteran has Class II (b) eligibility for dental care under 
38 C.F.R. § 17.161, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97 (January 22, 1997).  

Factual background

The evidence of record indicates that the veteran had 
extraction of teeth prior to service.  The veteran's SMRs 
indicate that upon enlistment the veteran was missing teeth 
numbers 1, 7, 14, 16, 17, 31 and 32, and that there existed 
numerous fillings in the remaining teeth.  The SMR also 
describes that the veteran had severe underbite, also 
described as malocclusion.  

The record shows that the veteran received routine dental 
treatment during service.  Specifically, there is no medical 
or dental record that indicates the veteran received 
treatment for an injury to his mouth, nor is there any other 
medical record that indicates the veteran suffered a mouth 
injury resulting in "loosening" of the teeth.

There is also evidence that after service the veteran had 
additional extractions resulting in prosthesis.  

Analysis

In this case, there is no evidence of record that the 
veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible, either trauma-induced or 
otherwise.  The March 2003 VA dental examination specifically 
found that "there is no noticeable bone loss of the 
mandible, maxilla or the hard plate."  The Board accordingly 
finds that veteran is not entitled to service connection for 
compensation for a dental disability. 

Remaining is the issue of the veteran's entitlement to VA 
dental treatment.  As has been discussed in the law and 
regulations section above, the outcome hinges upon whether 
there was dental trauma in service.  [The veteran's service 
records do not indicate that he was in combat, and he does 
not appear to so contend.]

The sole evidence of an injury to the mouth during service is 
the statements of the veteran to that effect.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

The Board finds that the veteran's statements lack 
credibility for several reasons.  First, there is no 
contemporaneous evidence that the veteran suffered the injury 
to his mouth; rather, there is only the testimony of the 
veteran decades after the fact.  The Court in Curry v. Brown, 
7 Vet.App. 59, 68 (1994) held that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran.  The only contemporaneous evidence, the SMR, is 
silent regarding the claimed injury.  

The Board additionally notes that the veteran made no claim 
of his in-service injury until 2001, almost 40 years after 
the fact.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  The veteran filed 
an initial claim of entitlement to VA benefits in November 
1957, in which he made no mention of a facial injury.  
Significantly, although the veteran testified that he had to 
have his teeth pulled "shortly after I got out of service" 
in 1953 [see the DRO hearing transcript at p. 5], he did not 
refer to any dental problems related to service in 1957 when 
he brought the original claim.  The Board is of the view that 
if an in-service injury in fact caused the veteran to get his 
teeth pulled soon after service, then he would have claimed 
it in 1957, along with other conditions claimed to be related 
to service.  

The veteran's statements to the effect that his dental 
problems are related to his naval service is obviously self 
serving.  This is to be expected in connection with claims 
for VA benefits, and such statements are not inherently 
suspect.  However, the Board may properly consider the 
personal interest a claimant has in his own case.  See 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  After reviewing 
the entire file, the Board finds that the veteran's 
statements lack credibility in light of the pertinently 
negative contemporaneous records as well as his own silence 
on the matter when he filed his initial claim four years 
after service.

The only criteria potentially relevant to the facts of this 
claim are those under Class II(a).  As discussed above, the 
Board has determined that the evidence does not show that the 
veteran lost any teeth due to trauma suffered during service.  
After a thorough review of the entire record, the Board 
determines that the veteran is not eligible under any of the 
criteria set forth under § 17.161.  

For the reasons stated above, the veteran's claim for VA 
outpatient dental treatment is denied.




ORDER

Entitlement to service connection GERD is denied.

Entitlement to service connection for a dental condition, to 
include missing teeth, is denied.

Eligibility for VA outpatient dental treatment is denied.


REMAND

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for motion sickness.

In a December 1957 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for motion sickness.  He did not appeal, and the rating 
decision is final.  See 38 U.S.C.A. § 7105(c) (2002); 
38 C.F.R. § 20.1103 (2005).  Thus, the veteran's present 
claim for entitlement to service connection for motion 
sickness must be treated as a new and material evidence 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

As stated in the VCAA section above, the veteran did not 
receive complete VCAA notice regarding his new and material 
evidence claim.  This is at least in part due to ever-
changing judicial precedent in this area.  Specifically, the 
recently decided case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires specific notice to a veteran of the elements 
of a new and material evidence claim.  

The RO should send the veteran complete VCAA notice as to 
this issue, in particular taking into consideration the 
decision in Kent.

1. VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed, specifically to include 
sending a letter which complies with the 
requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Thereafter, if deemed to be warranted 
by the evidentiary posture of the issue at 
the time, VBA should readjudicate the 
veteran's claim.  If the decision is 
unfavorable to the veteran, in whole or in 
part, then he should be issued a SSOC, 
with a copy to his representative, and 
they should be afforded an appropriate 
period of time in which to respond.  The 
claims folder should then be returned to 
the Board, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


